Citation Nr: 0634447	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  99-04 031 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial rating for duodenal ulcer, 
evaluated as 10 percent disabling prior to May 25, 2004, and 
as 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from November 1991 to 
June 1997.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

In an October 2002 decision, the Board denied a compensable 
initial rating for headaches and initiated further 
development as to the matters of increased ratings for a left 
(minor) shoulder dislocation and duodenal ulcer.  
Subsequently, in September 2003, the Board remanded the 
veteran's case to the RO for further development.

In a June 2005 decision, the Board granted an initial 20 
percent evaluation for the veteran's service-connected left 
shoulder disability for the period prior to and after May 25, 
2004.  At that time, the Board remanded the veteran's claim 
for an increased rating for his service-connected ulcer to 
the RO for further evidentiary development.


FINDINGS OF FACT

1.	For the period prior to May 25, 2004 , the objective and 
probative medical evidence of record is at least in 
equipoise as to whether his service-connected duodenal 
ulcer was manifested by persistently recurrent 
epigastric distress with an inability to belch or vomit, 
but without evidence of moderately severe impairment 
manifested by weight loss and anemia, or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times a year. 

2.	For the period from May 25, 2004, the objective and 
probative medical evidence of record demonstrates that 
the veteran's service-connected duodenal ulcer is 
manifested by no more than moderate disability 
persistently recurrent epigastric distress with an 
inability to belch or vomit, but without evidence of 
moderately severe impairment manifested by weight loss 
and anemia, or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or 
more times a year.


CONCLUSIONS OF LAW

1.	Resolving doubt in the veteran's favor, for the period 
prior to May 25, 2004, the schedular criteria for an 
initial rating of 30 percent, but no more, for duodenal 
ulcer are met.  38 C.F.R. §§ 4.7, 4.112, 4,114, 
Diagnostic Code (DC) 7305 (2001), effective prior to 
July 2, 2001; 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.110, 
4.1113, 4.114, DC 7305-7346 (2006), effective July 2, 
2001.

2.	For the period from May 25, 2004, the schedular criteria 
for a rating in excess of 30 percent for duodenal ulcer 
are not met.  38 C.F.R. §§ 4.112, 4,114, Diagnostic Code 
(DC) 7305-7346 (2001), effective prior to July 2, 2001; 
38 C.F.R. §§ 3.102, 3.159, 4.110, 4.113, 4.114, DC 7305-
7346 (2006), effective July 2, 2001.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d. 1328 (Fed. Cir. 2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the CAVC issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  Id.  However, in the instant case, 
to the extent the veteran's claim for an initial increased 
rating for his service-connected duodenal ulcer disability is 
being denied, no disability rating or effective date will be 
assigned and, as set forth below, there can be no possibility 
of prejudice to the veteran.  As to the extent the appeal is 
allowed, RO will communicate information concerning effective 
dates prior to assigning such date.  Furthermore, in a March 
2006 letter and the April 2006 supplemental statement of the 
case (SSOC), the RO provided the veteran with notice 
regarding the assignment of a disability rating and effective 
date, consistent with the Court's holding in Dingess.  As set 
forth herein, no additional notice or development is 
indicated in the veteran's claim. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In December 2001, and May and July 2004 letters, the RO 
informed the appellant of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claim.  In addition, the appellant was 
advised, by virtue of a detailed December 1998 statement of 
the case (SOC) and January 2002, January 2005, and April 2006 
SSOCs issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We therefore conclude that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish an 
increased initial rating for his service-connected ulcer 
disability.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

Further, in the February 1998 rating action that granted 
service connection appellant was instructed what the bases 
for the assigned rating was, and why a higher rating was not 
for assignment.  Thus he was put on notice of the information 
needed for a higher rating.  

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the rating decision as an instrument of notice in 
this case is cured by the subsequent de novo review by the 
January 2005, and April 2006 SSOCs.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

The Board notes that, in support of his claim, the veteran 
testified at hearing in January 2000 before a RO hearing 
officer, and was afforded three VA gastrointestinal (GI) 
examinations (in September 1997, February 2000, and May 
2004).  The Board recognizes the concern raised by the 
veteran's representative (in his September 2006 written 
statement) regarding the adequacy of the veteran's most 
recent VA examination in May 2004.  The Board would note that 
an ideal medical evaluation provides a history of the 
veteran's injuries, a recitation of the complaints, and 
objective clinical findings sufficient to evaluate veteran 
according to the approved schedular of criteria for rating a 
disability.  In this regard, the Board finds that the May 
2004 VA examination afforded the veteran contains these 
elements and reference to both his inservice history of GI 
complaints, the results of diagnostic tests performed at the 
time, and current complaints and findings, and is adequate 
for consideration in this appeal.  As well, VA medical 
records, dated from Janiuary 1998 to April 2006, were 
recently added to the record.  The Board is satisfied that 
all necessary development has been completed.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.   See e.g., 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


II.	Factual Backgorund

Service medical records reflect that when examined for entry 
into service in April 1991, the veteran was 6 feet tall and 
weighed 145 pounds.  Clinical records describe his treatment 
for an ulcer.  According to a September 1996 Addendum to 
Report of Medical Board, the veteran was evaluated for 
gastroesophageal reflux disease (GERD).  He had significant 
pyrosis in the past, partially controlled with prescribed 
medication; and had continual regurgiation of food with 
increased abdominal pressure.  He underwent an endoscopy in 
September 1996, and results of an esophagogastroduodenoscopy 
(EGD) included multiple ulcers and erosions in the antrum, 
duodenitis, and an ulcer in the bulb of the duodenum.  
Another record dated that month diagnosed GERD and multiple 
non steroidal anti inflammatory disease (NSAID)-related 
ulcers.  H. pylori tests were negative.  The Addendum 
reflects no contraindication for laparoscopic Nissen 
fundoplication.  In November 1996, clinical records show that 
the veteran weighed 175 pounds and results of an EGD included 
hiatal hernia.  In 1997, the veteran apparently underwent the 
laparoscopic Nissen fundoplication procedure. 

Post service, private and VA medical records and examination 
reports, dated from 1997 to 2006, are associated with the 
claims files.

The veteran, who was 24 years old, underwent VA GI 
examination in September 1997.  Following the examination, 
the examiner reviewed the veteran's medical records and noted 
that the veteran had a history of NSAID-related peptic ulcer 
disease, with multiple upper endoscopies including, but not 
only, an upper endoscopy in September 1995, that showed a 
normal esophagus, stomach, duodenal bulb, and second portion 
of the duodenum.  Tests results suggested no H. pylori being 
present.  During the 1990s the veteran had symptoms of GERD.  
An upper endoscopy was performed in September 1996 that 
showed multiple antro-ulcerations, multiple antro-erosions, 
duodenitis, and duodenal bulb ulcer.  Soon after, results of 
a presurgical motility study revealed neural esophageal 
peristalsis and a low lower esophageal sphincter pressure.  

According to the examination report, the veteran said that, 
in 1997, he underwent a laparoscopic Nissen fundoplication 
surgery, that eliminated the reflux type pain but, in the 
immediate postoperative period, he lost 25 pounds, and then 
lost 5 more pounds, for a 30 pound weight loss.  Currently he 
weighed 160 pounds.  No prior weight figures were available 
to the examiner.  The veteran currently complained of an 
inability to belch or vomit that was sometimes noted as 
sequelae of the Nissen fundoplication.  He had no vomiting 
and did not complain of hematemesis or melena.  He had mild 
nausea after meals.  He did no complain of diarrhea or 
constipation.

On examination, the veteran was described as well-nourished, 
well-developed, and in no distress.  There were small 1-inch 
scars on his abdomen from the trocar used during the 
laparoscopic surgery.  There was no organomegaly or pain.  
Bowel sounds were normal.  Tests for H. pylori were ordered 
in light of the veteran's complaints.  The final assessment 
was GERD, status post treatment with a laparoscopic Nissen 
fundoplication.

VA outpatient medical records indicate that, in January 1998, 
the veteran was seen in the outpatient GI clinic with 
complaints of multiple episodes of abdominal pain that could 
not be explained.  

A January 1998 VA general medical examination report includes 
the veteran's history of chronic abdominal pain with three 
endoscopies performed in 1995 in service.  It was noted that 
he had GERD and was positive for H. pylori that was treated 
with antibiotics that resolved the symptoms.  On examination, 
there were normal bowel sounds and no hepatosplenomegaly.  
Diagnoses included H. pylori treated with antibiotics with 
resolution of symptoms in 1995; GERD resolved; and on 
Prilosec and prescribed medication.

In March 1998, the veteran was seen in the VA outpatient 
clinic for complaints of mild episodes of stomach pain.  
Results of an endoscopy performed that month were normal, 
with a normal esophagus, stomach, and duodenum.

In his March 1998 notice of disagreement, the veteran 
reported having three episodes of severe GI pain that 
necessitated an ambulance ride to the hospital.  He reported 
continuous stomach pain and severe pain that averaged once a 
month.

During his January 2000 personal hearing at the RO, the 
veteran testified that he recently underwent GI tests 
performed by VA and said that, although physicians were 
unsure he had an active ulcer, he experienced severe stomach 
pain.  He was unable to burp or regurgitate and had pain.  
While he did not have reflux as he previously had, he still 
had stomach pain.  He described having severe stomach pain 
approximately three or four times in the past year.  
Physicians prescribed Tagamet that he had not yet started to 
use.  The veteran indicated that doctors were unsure what 
caused his stomach pain.  

January 2000 VA outpatient records indicate that the veteran 
complained of a sinus infection.  He also had recurring 
epigastric discomfort that was much less severe than his pre-
surgery reflux.  It was noted that when he first had these 
symptoms, he had an EGD; and underwent a colonoscopy in March 
1998.  He tried his brother's Prilosec that was helpful.  The 
treating physician noted that the veteran's GERD was 
explained as formulary; the veteran was advised to try 
prescribed medication.

In February 2000, the veteran underwent VA GI examination.  
According to the examination report, he gave a history in 
service of GI discomfort starting in 1993 that was initially 
treated with Motrin.  The epigastric pain worsened and he had 
regurgiation into his mouth.  He was told tests showed 
multiple ulcers and he also apparently had pH testing with 
esophageal monitoring.  He took prescribed medications that 
lessened but did not relieve his symptoms, including 
medication for H. pylori.  He said he underwent a 
laparoscopic Nissen's fundoplication in 1997.  He had 
postoperative weight loss that gradually improved.  One year 
later, he experienced severe epigastric pain that radiated 
into the right shoulder blade and was severe enough to cause 
him to be doubled over.  The pain last several minutes and 
spontaneously disappeared.  After the pain, he noted 
increased amounts of flatus, but no diarrhea.  He had no 
nausea, vomiting, fever, or chills with this episode of pain.  
He had several similar episodes over the past year.  The VA 
examiner noted that the veteran was examined in the VA 
outpatient clinic approximately one and one half years ago 
when results of an upper GI examination were consistent with 
esophageal wrap.  An upper endoscopy demonstrated no 
abnormalities.  An abdominal ultrasound at the time showed no 
evidence of stone disease.  More recently the veteran 
complained of some mild epigastric burring discomfort but no 
reflux.  He occasionally had some mild solid food dysphagia.  
He was unable to burp.  His weight was stable.

On examination, the veteran's abdomen showed well healed 
laparoscopy scars without areas of tenderness.  The clinical 
impression was a history of severe esophageal reflux not 
responding to medications and requiring fundoplication, and 
history of epigastric discomfort suggestive of peptic disease 
episodes of severe epigastric pain highly suggestive of 
mechanical problem.  The VA examiner speculated that the 
veteran may have some mechanical difficulties causing his 
severe bouts of abdominal discomfort and suggested a surgical 
evaluation.

VA outpatient records, dated in August 2000, reflect the 
veteran's treatment for pharyngitis, strep-like symptoms, and 
complaints of nausea.  Cultures were negative.  He weighed 
176 pounds.  

When seen in the VA outpatient clinic in October 2000, the 
veteran said he lost 20 pounds, from 175 to 155, and his 
weight was currently stable between 155 and 160 pounds.  He 
got full faster, and was eating more small amounts.  He 
denied dysphagia, heartburn, nausea, and vomiting.  He 
normally had four or five bowel movements daily with no 
blood.  He gagged easily when brushing his teeth, but it was 
easier for him now.  The assessment was 20 pound weight loss 
with tonsillitis two months earlier.  A November 2000 record 
entry indicates that the veteran said he felt better.

In September 2001, the veteran was seen in the VA outpatient 
clinic with complaints of pain in the stomach and intestines 
with diarrhea.  He denied blood or pus in his diarrhea, threw 
up once at the onset of his pain the previous week and was 
nauseous since.  He felt worse after eating.  On examination, 
the veteran weighed 171 pounds.  His abdomen was soft and non 
tender, and positive for bowel sounds.  The clinical 
assessment was most likely infectious gastroenterititis verus 
food poisoning.  According to a record of a telephone 
conversation with the veteran, dated days later, he had 
intermittent GI symptoms and, at times, felt good.

In February 2002, the veteran was seen in the VA outpatient 
clinic for complaints related to an upper respiratory 
infection; he weighed 177 pounds.  Later that month, a 
clinical entry indicates he had Gilbert's Syndrome.  A March 
2002 record indicates he weighed 173.5 pounds and was treated 
for an upper respiratory infection/sinusitis.

A September 2002 VA outpatient record reflects the veteran's 
complaints of confusion, dizziness, and lightheadedness.  An 
anxiety disorder was diagnosed.  In November 2002, it was 
noted that he reported having a good appetite and weighed 178 
pounds.  

December 2002 VA outpatient records reflect the veteran's 
complaints of what he described as a stomach bug.  He 
complained of vomiting, bad diarrhea, and gas, with frequent 
trips to the bathroom and watery diarrhea, but no blood, and 
no nausea or vomiting.  He had stomach cramping.  He weighed 
178 pounds.  His abdomen was painful and tender.  There was 
no blood or fever.  The clinical assessment was diarrhea 
considered of a rather long duration for viral; thought 
possibly bacterial or parasitic versus other cause other than 
gastroenteritis.  Medication was prescribed and, when 
contacted the following week, the veteran said his diarrhea 
was better the day after his examination.

An October 2003 VA outpatient record reflects the veteran's 
complaints of four days of intermittent right lower quadrant 
abdominal pain with nausea and diarrhea for four.  He was 
able to eat and take fluids, and weighed 178 pounds.  He 
denied bleeding or melena and complained of radiating 
intermittent pain.  On examination, his abdomen was soft with 
tenderness on deep palpation in the right side of the 
umbilicus that the VA physician said was "[surprisingly] not 
reproducible".  There was no rebound or organomegaly, rectal 
examination was negative.  The impression was viral 
gastroenteritis.  The veteran failed to return to the clinic 
the next day for laboratory tests.  

In January 2004, the veteran was seen in the VA outpatient 
clinic with complaints of a stomach "thing" that he thought 
was not viral as it lasted too long and was related to 
anxiety.  He said it started three months ago.  He had 
nausea, vomiting, and diarrhea, with no body aches, chills, 
blood in bowels, hematochezia, or melena, but had dark black 
stools.  He denied weight loss, dysphagia, or heartburn.  He 
said his first child was born ten weeks earlier and his 
brother was recently diagnosed as bipolar.  Abdomen and bowel 
sounds were soft and non tender.  The assessment was GI 
symptoms of nausea/upset, stomach and diarrhea of 
questionable etiology.  Laboratory tests were scheduled and 
the veteran requested a psychiatric consultation.  A January 
2004 psychiatric evaluation included a diagnosis of 
depressive disorder.  According to a record dated at the end 
of January, the veteran said his stomach felt better and he 
was taking Zoloft; results of laboratory tests reflected a 
fatty liver.

The veteran underwent VA examination on May 25, 2004.  The 
examination report reflects the examiner's discussion of the 
veteran's pertinent medical records.  It was noted that a 
September 1996 endoscopy confirmed "multiple entero-
erosions, duodenitis and a duodenal bulb ulcer".  A 
presurgical motility study confirmed neural esophageal 
peristalsis and a low lower esophageal sphincter pressure.  
In 1997, the veteran underwent a Nissen's fundoplication 
without complications. 

Further it was noted that, one year after the surgical 
procedure he developed severe epigastric pain that radiated 
to the sternum and the right shoulder.  He said the pain 
lasted approximately 20 minutes and was spontaneously gone or 
he drank hot water.  After the pain, he had episodes of a 
loose bowel movement and flatus without melena; no vomiting 
or fevers.  He has nauseousness after meals and took no 
antacids or "PPI (present pain intensity?) medications as he 
did not feel they relieved the pain.  He tried Maalox that 
was not helpful.  In 1999, the veteran was evaluated by the 
VA outpatient GI clinic.  Another endoscope was performed and 
noted an esophageal wrap and pooling in the cardiac area of 
unknown significance.  The veteran was unable to belch since 
the fundoplication that, the VA examiner noted, was often 
related to the surgery.  The veteran also had some mild 
weight loss and solid food dysphagia.  Results of a recent 
ultrasound examination of the veteran's upper abdomen 
included an impression of probable cholelithiasis versus 
sludge and echogenic liver, probably representing fatty 
infiltration.

The veteran currently complained of epigastric pain that 
radiated to his back/right shoulder approximately two to 
three times a week, only relieved spontaneously or by 
drinking hot water.  He took prescribed medication for 
anxiety/depression that he felt helped relieve some of the 
stomach pain.  He worked at a bar five nights a week and 
drank alcohol while working; it was noted that the veteran 
understood he had to stop all alcohol because of an apparent 
fatty liver.  He lost some weight secondary to his episodes 
of epigastric pain and usually weighed 198-200 pounds.  

On examination, the veteran currently weighed 189 pounds.  
Examination of the abdomen revealed small (3/4 inch) 
hyperpigmented non tender scars from the trocar used during 
the laparoscopy.  Bowel sounds were positive with no 
tenderness to palpation and no masses felt.  The clinical 
assessment was severe esophageal reflux refractory to 
medications and requiring Nissen fundoplication.  The veteran 
also had a history of chronic epigastric discomfort secondary 
to the peptic ulcer disease with severe "eoigastric" 
(epigastric?) pain suggestive of GI mechanical problems.  
Also, as a complication of the fundoplication, the veteran 
was unable to vomit or belch.  In the VA examiner's opinion, 
the veteran was moderately functionally impaired due to the 
chronic epigastric pain despite surgery to resolve his 
symptoms.

In a January 2005 rating decision, the RO awarded a 30 
percent disability rating for the veteran's service-connected 
duodenal ulcer under DC 7305-7346, effective from May 25, 
2004.

VA outpatient records dated in August 2005 reflect that the 
veteran had intermittent elevated liver enzymes since 2001.  
In April 2006, it was noted that the veteran had a bout with 
his stomach.

III.	Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service- 
connected duodenal ulcer, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  In view of the number of 
atypical instances, it is not expected that all cases will 
show all the findings specified. 38 C.F.R. § 4.21.

The Board notes that the February 1998 rating decision 
granted service connection and assigned an initial 10 percent 
disability evaluation.  In March 1998, the RO received the 
veteran's notice of disagreement with the disability 
evaluation awarded to his service-connected duodenal ulcer 
disability.  The Court has addressed the distinction between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The Court noted that the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The Board is well aware that the provisions of 38 C.F.R. § 
4.14 preclude the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses.  
However, impairment associated with a veteran's service- 
connected disability may be rated separately unless it 
constitutes the same disability or the same manifestation.  
The critical element is that none of the symptomatology for 
any of the disorders is duplicative of or overlapping with 
symptomatology of the other conditions.  See Esteban v. 
Brown, 6 Vet. App. 259 (1995).

The veteran's service-connected duodenal ulcer was evaluated 
as 10 percent disabling under DC 7305 prior to May 25, 2004 
and as 30 percent disabling thereafter, under DC 7305-7346.  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2006).  The hyphenated 
diagnostic code in this case indicates that the veteran's 
ulcer disability has been rated analogous to hiatal hernia 
disability.

According to 38 C.F.R. § 4.114, ratings under certain 
diagnostic codes for gastrointestinal conditions (including, 
in pertinent part, DC 7346) are not to be combined with each 
other; rather, a single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.

Under 38 C.F.R. § 4.114, DC 7305 (for rating duodenal ulcer), 
a rating of 10 percent requires evidence of a mild ulcer with 
recurring symptoms once or twice a year.  To merit a 20 
percent evaluation, there must be medical evidence of 
recurring episodes of severe symptoms two or three times a 
year averaging ten days in duration; or recurring episodes 
with moderate manifestations.  To warrant a 40 percent 
disability evaluation, the evidence must demonstrate 
moderately severe symptoms of impairment manifested by weight 
loss and anemia; or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times per year.  For a 60 percent evaluation to be assigned, 
the evidence must show severe ulcer, only partially relieved 
by standard therapy, periodic vomiting, recurrent hematemesis 
or melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  38 C.F.R. § 
4.114, DC 7305.

Pursuant to DC 7346 (for rating hiatal hernia), a 60 percent 
rating is assigned when there are symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  A 30 percent rating is assigned when 
there is persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent rating is 
warranted with two or more of the symptoms for the 30 percent 
evaluation of less severity.  38 C.F.R. § 4.114, Code 7346.

Words such as "mild" and "severe" are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. 4.6 (2006).

The Board observes in passing that certain provisions of 38 
C.F.R. § 4.114 were revised, effective July 2, 2001 (codified 
as amended at 38 C.F.R. § 4.114 (2006)). None of the 
diagnostic codes applicable to this case was changed, 
however.

The provisions of 38 C.F.R. § 4.112, concerning weight loss, 
are potentially applicable to this issue and have been 
changed.  However, in this case no more than mild weight loss 
has been demonstrated.  Here the Board notes that the veteran 
has repeatedly told examiners that he experienced weight 
fluctuations, but did not have sustained weight loss.  This 
is borne out by the medical evidence of record.  When 
examined for entry into service in 1991, the veteran weighed 
145 pounds; in November 1996 he weighed 175.  When examined 
by VA in September 1997, he reported a 30 pound weight loss 
following his Nissen procedure and said he weighed 160 
pounds.  However, in August 2000, VA medical records show he 
weighed 176 pounds.  In October 2000, he told a VA physician 
he lost 20 pounds and weighed between 155-160, but that 
weight loss was associated with tonsillitis.  In September 
2001, he weighed 171 pounds; in February 2002, he weighed 
177, and in October 2003, he weighed 178.  When examined by 
VA in May 2004, he weighed 189 pounds and the examiner noted 
mild weight loss associated with the veteran's GI disability.

Thus, while the veteran has experienced weight fluctuations, 
he does not appear to have experienced substantial weight 
loss due to the service-connected duodenal ulcer, such as to 
meet the criteria for an increased rating under the old or 
new criteria.

The Board takes notice of the fact that certain 
symptomatology may not be present at all times. In fact, the 
diagnostic criteria recognize this fact by referring to 
"occasional episodes" of pertinent symptomatology.

Upon review of the probative medical evidence of record, the 
Board is of the opinion that the evidence is at least in 
equipoise as to whether a 30 percent rating is warranted 
prior to May 25, 2004, for the veteran's service-connected 
ulcer disability.  As such, giving the veteran the benefit of 
the doubt, the Board finds that a 30 percent, but no higher, 
is warranted for the veteran's service-connected duodenal 
ulcer for the period prior to and after May 25, 2004.  

The Board concludes that the medical evidence from the time 
the veteran filed his claim in June 1997 reflects his 
repeated and constant complaints of persistently recurrent 
epigastric distress productive of at least considerable 
impairment of health.  While the veteran's symptoms have 
fluctuated during the pendency of his appeal, nevertheless, 
VA examiners and treating physicians have consistently noted 
that a consequence of the veteran's in-service Nissen 
fundoplication is his inability to belch or vomit.  He has 
complained of multiple episodes of abdominal pain (in January 
1998 and January 2000), although results of the March 1998 
endoscopy were normal.  In February 2000, the VA examiner 
said that the veteran developed severe radiating epigastric 
pain approximately one and one half years after the veteran's 
1997 Nissen fundoplication. This is consistent with the 1998 
VA medical records reflecting the veteran's complaints of 
multiple episodes of abdominal pain.  The 2000 VA examiner 
diagnosed severe bouts of abdominal discomfort, although, in 
September 2001, the veteran apparently had GI symptoms that 
were associated with gastroenteritis and later with anxiety.  
However, in May 2004, another VA examiner also reported 
radiating epigastric pain that developed one year after the 
Nissen procedure and said that the veteran was moderately 
functionally impaired due to chronic epigastric pain despite 
surgery to resolve his symptoms.

Thus, while it appears that the veteran's GI symptoms ebbed 
and flowed and were variously associated with other diagnosed 
disorders, it, nevertheless, appears that from the time he 
filed his claim, the symptomatology associated with his 
service-connected duodenal ulcer disease more likely than not 
meets the schedular criteria for a 30 percent rating. 

However, the objective medical evidence of record from June 
1997 does not show symptoms of pain, vomiting, material 
weight loss and hematemesis, or melena with moderate anemia, 
or other symptom combinations productive of severe impairment 
of health (as would be required for an increased rating under 
DC 7346), nor does it show recurring episodes of moderately 
severe symptoms of impairment manifested by weight loss and 
anemia; or recurrent incapacitating episodes averaging ten 
dys or more in duration at least four or more times per year 
(as would be required for an increased rating under DC 7305).

To the contrary, on VA examination following review of the 
record in September 1997, the veteran complained of inability 
to belch or vomit, but denied nausea and vomiting.  Results 
of the March 1998 endoscopy were normal.  Furthermore, both 
prior to May 25, 2004, and in all subsequent outpatient 
treatment records, the veteran himself has consistently 
denied melena and hematemesis, although he repeatedly 
described weight loss, as noted above, and dysphagia.  In 
fact, results of the EGD performed service showed the hiatal 
hernia, but were otherwise normal.  Moreover, the veteran has 
not reported (nor does the evidence show) that his duodenal 
ulcer has caused pyrosis, hematemesis, melena, anemia, or 
severe impairment of health.

Without medical evidence of more severe symptomatology, 
disability due to the veteran's service-connected duodenal 
ulcer does not warrant an initial rating in excess of 30 
percent prior and after May 25, 2004.  

The Board has also considered whether the veteran is entitled 
to a higher rating under any other of the DCs used to rate 
gastrointestinal difficulties such as the veteran's.  Under 
DC 7307, a 60 percent rating is warranted for chronic 
gastritis with severe hemorrhages, or large ulcerated or 
eroded areas.  38 C.F.R. § 4.114, DC 7307 (2006).  However, 
as none of the pertinent medical evidence shows the veteran 
had such symptoms during the periods both prior to and after 
May 25, 2004, a higher initial evaluation under this DC is 
not warranted.

As well, the Board, in reaching the conclusion above, has 
also considered the veteran's oral and written statements 
regarding the severity of his service-connected duodenal 
ulcer disability.  However, the Board is of the opinion that 
the 30 percent rating granted herein for the period prior to 
May 25, 2004, and the currently assigned 30 percent rating 
for the period from May 25, 2004, contemplates the veteran's 
complaints and the functional impairment associated with his 
service-connected ulcer disability.  

Furthermore, the medical evidence since the veteran filed his 
claim has not shown that the surgical scars of the abdominal 
laparoscopic procedure are poorly nourished with repeated 
ulceration, or painful and tender on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2002), 
effective prior to July 31, 2002; 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2004), effective July 31, 2002.  The 
scars observed on VA examinations in September 1997, February 
2000, and May 2004 were found to be small and hyperpigmented, 
but well healed and non-tender, with no indication of 
adherence.  Accordingly, a separate compensable rating under 
the holding in Esteban v. Brown, 6 Vet. App. at 259, is not 
warranted.

Accordingly, resolving doubt in the veteran's favor, an 
initial 30 percent rating, but no more, is granted for his 
service-connected duodenal ulcer for the period prior to May 
25, 2004.  However, the preponderance of the objective 
medical evidence is against a rating in excess of 30 percent 
for the period from May 25, 2004.  Moreover, the evidence is 
not so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
3.102, 4.7, 4.114, DC 7305-7346.

Additionally, the Board finds that the evidence does not 
present such an exceptional or usual disability picture "as 
to render impractical the application of the regular 
schedular standards."  38 C.F.R. § 3.321(b)(1) (2006).  There 
has been no allegation or showing in the record on appeal 
that the appellant's service-connected duodenal ulcer 
disability has caused marked interference with employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board is not required to discuss 
the possible application of 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
duodenal ulcer disability, as the Court indicated can be done 
in this type of case.  Based upon the record, we find that at 
no time since the veteran filed his original claim for 
service connection has the disability on appeal been more 
disabling than as currently rated under the present decision 
of the Board.





	(CONTINUED ON NEXT PAGE)



ORDER

For the period prior to May 25, 2004, an initial rating of 30 
percent, but no more, for duodenal ulcer is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.

For the period from May 25, 2004, a rating in excess of 30 
percent for duodenal ulcer is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


